COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 ARDESHIR PARVIZ-KHYAVI,                                      No. 08-15-00304-CV
                                               §
                       Appellant,                                  Appeal from
                                               §
 v.                                                            429th District Court
                                               §
 ELHAM SHOJAEE-ABOLVARDI,                                    of Collin County, Texas
                                               §
                       Appellee.                             (TC # 429-55587-2014)
                                               §


                                       JUDGMENT

       The Court has considered this cause on agreed motion to grant appeal and remand case

and concludes the motion should be granted, in accordance with the opinion of this Court. We

therefore set aside the trial court’s judgment and remand the case to the trial court for further

proceedings in accordance with the parties’ agreement. We further order costs be assessed

against the party incurring same. We further order that this decision be certified below for

observance.

       IT IS SO ORDERED THIS 17TH DAY OF AUGUST, 2016.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.